internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-131600-01 cc corp b3 industry director heavy manufacturing construction transportation lm mct taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend corp x corp x’s sub corp a corp a's affiliate corp a's affiliate target a intermediate parent a merger sub a tam-131600-01 llc a amount a-1 amount a-2 amount a-3 date a a percent corp b corp b’s affiliate target b intermediate parent b merger sub b llc b amount b-1 amount b-2 amount b-3 date x date b target b subsidiaries business f b percent tam-131600-01 issues do either of the two separate transactions transaction a and transaction b defined below qualify as a tax-free reorganization under sec_368 and sec_368 or under sec_368 of the internal_revenue_code do either transaction a or transaction b qualify for nonrecognition treatment under sec_351 if sec_351 or sec_368 do otherwise provide nonrecognition treatment for transaction a or transaction b or both does sec_269 deny the benefit of those sections to the taxpayer conclusions both transaction a and transaction b fail to qualify as tax-free reorganizations under sec_368 and sec_368 and sec_368 because the transactions are not the type of transactions congress intended to be treated as reorganizations transaction b may also fail to satisfy the requirement of sec_368 that the corporation surviving the merger continue to hold substantially_all its properties but the national_office has insufficient facts at this point to make that determination neither transaction a nor transaction b qualifies for nonrecognition treatment under sec_351 because i the controlled transferee corporations intermediate parent a in the case of transaction a and intermediate parent b in the case of transaction b were investment companies within the meaning of sec_351 and ii neither transaction a nor transaction b is the kind of transaction intended to be covered by sec_351 sec_269 denies any benefit of sec_351 and sec_368 to the taxpayer facts this technical_advice_memorandum responds to a request for technical_advice filed by the field concerning two transactions referred to in this memorandum as transaction a and transaction b entered into and consummated in its taxable_year ended date x by corp x and its affiliates a group of affiliated corporations filing consolidated federal_income_tax returns that consolidated_group is the taxpayer that is under audit this memorandum addresses both transaction a and transaction b because the corp x consolidated_group was party to both transactions because both transactions were very similar in form and because both transactions occurred in the same taxable_year of the corp x consolidated_group for purposes of this memorandum a reference to the corp x consolidated_group should be considered a reference to corp x or to corp x’s sub where and as appropriate the two transactions involved dispositions by members of the corp x tam-131600-01 consolidated_group of all the stock of two wholly-owned members of the group target a in transaction a and target b in transaction b on its consolidated federal_income_tax return for the taxable_year ending on date x the corp x consolidated_group treated both dispositions as tax-free reorganizations qualifying under sec_368 and sec_368 and have suggested during the audit process that the transactions also qualified for nonrecognition treatment under sec_351 and sec_368 the steps of the two transactions are described below all the steps were contemplated by the agreements between the parties including the relevant members of the corp x consolidated_group transaction a described prior to date a the effective time of transaction a corp x owned all the outstanding_stock of corp x’s sub which owned all the outstanding_stock of target a prior to date a affiliates of corp a corp a's affiliate and corp a's affiliate the corp a affiliates established merger sub a the corp a affiliates paid an amount of cash equal to the difference between amount a-1 and amount a-2 for all the outstanding_stock of merger sub a which stock consisted of three classes common_stock carrying percent of the voting power of merger sub a voting preferred_stock carrying the remaining percent of the voting power of merger sub a and non-voting preferred_stock also merger sub a borrowed an amount equal to amount a-2 from an affiliate of corp a thus the initial capitalization equity and debt of merger sub a totaled amount a-1 immediately prior to the effective time of transaction a the corp a affiliates transferred all their outstanding merger sub a voting and non-voting preferred_stock to intermediate parent a another newly established corporation in exchange for all of intermediate parent a’s single class of preferred_stock voting preferred_stock which carried percent of the voting power of intermediate parent a at or about the same time merger sub a acquired all of intermediate parent a’s common_stock which carried percent of the voting power of intermediate parent a in return for cash consideration equal to amount a-1 thus at this moment the corp a affiliates owned all the outstanding voting preferred_stock of intermediate parent a and all the common_stock of merger sub a intermediate parent a owned all the voting preferred and non- voting preferred_stock of merger sub a and merger sub a owned all of the common_stock of intermediate parent a although the intermediate parent a voting preferred_stock issued to the corp a affiliates carried percent of the voting power of intermediate parent a the aggregate value of such stock was only approximately amount a-3 a small percentage of amount a-1 the corp x consolidated_group has itself guaranteed that the corp a affiliates will ultimately receive an amount equal to amount a-3 for their preferred_stock even if intermediate parent a itself cannot pay it next intermediate parent a established a single-member limited_liability_company llc a intermediate parent a was the sole member of llc a which is an tam-131600-01 entity that is disregarded as an entity separate from its owner for federal_income_tax purposes this memorandum assumes such treatment to be valid at the effective time merger sub a was merged into target a in a reverse subsidiary merger with target a the surviving corporation as a result of the merger i all the target a stock owned by corp x’s sub was converted into all the common_stock of intermediate parent a which intermediate parent a had previously issued to merger sub a which stock carried percent of the voting power of intermediate parent a ii the voting and non-voting preferred_stock of merger sub a owned by intermediate parent a was converted into voting preferred_stock and non-voting participating preferred_stock of target a the participating feature being very small with the voting preferred_stock carrying percent of the voting power of target a and iii the common_stock of merger sub a owned by the corp a affiliates was converted into common_stock of target a which stock carried percent of the voting power of target a immediately after the effective time of transaction a intermediate parent a contributed an amount of cash equal to amount a-1 to the capital of llc a and corp x was appointed manager of llc a in summary the corporate structure that resulted from transaction a was as follows all the intermediate parent a common_stock percent of vote is owned by corp x’s sub and all the intermediate parent a voting preferred_stock percent of vote is owned by the corp a affiliates all the target a voting preferred_stock percent of vote and non-voting participating preferred_stock is owned by intermediate parent a and all the target a common_stock percent of vote is owned by the corp a affiliates the intermediate parent a preferred_stock and the target a preferred_stock represent however a very small percentage of the value in those two corporations the transaction a agreements provided that if closing of transaction a could not be accomplished because corp x did not receive an opinion of legal counsel that transaction a would constitute a reorganization under sec_368 then the parties would negotiate to determine whether the transaction could be restructured to replicate the economic benefits to the parties of transaction a if the parties could not after days' negotiations agree on such a substitute transaction the agreements provided that the corp a affiliates would purchase from the corp x consolidated_group all the stock of target a for a cash purchase_price equal to amount a-1 as transaction a as originally planned was in fact consummated the provisions described in this paragraph never became operative tam-131600-01 transaction b described the facts of transaction b are substantially the same as those of transaction a with the following exceptions the names of some of the parties and the amounts involved are changed that is target b corp b intermediate parent b merger sub b llc b amount b-1 amount b-2 amount b-3 date b b percent and corp b’s affiliate are substituted for target a corp a intermediate parent a merger sub a llc a amount a-1 amount a-2 amount a-3 date a a percent and the corp a affiliates respectively target b was a wholly owned subsidiary of corp x rather than a second tier subsidiary of corp x initially the transaction b plan contemplated that corp b rather than corp b’s affiliate would itself be a party to the steps undertaken pursuant to transaction b on date b however corp b transferred all its rights and obligations under the transaction b plan to corp b's affiliate a wholly-owned subsidiary of corp b prior to the effective time of transaction b corp b or corp b's affiliate or both established merger sub b at some time prior to the merger of merger sub b into target b target b distributed to corp x i all the stock of target b subsidiaries and ii certain other assets relating to business f in other words target b no longer owned those assets by the time merger sub b merged into target b the request for technical_advice does not address the value of the distributed assets apparently because the field has not yet been able to develop sufficient facts on the issue the llc management agreements described part of both transaction a and transaction b were llc management agreements which agreements were very similar to each other although transaction a intermediate parent a is the sole member of llc a and transaction b intermediate parent b is the sole member of llc b virtually all management control_over the cash equal to amount a-1 contributed to the capital of llc a and the cash equal to amount b-1 contributed to the capital of llc b is vested in corp x as manager of both llcs the llc management agreements provide that llc a’s and llc b’s member intermediate parent a and intermediate parent b respectively have no right or power respecting the llcs including the right to approve or vote on any_action taken by the llc except as expressly required_by_law the llc agreements give the manager the sole right to manage the assets and activities of the llc corp x in fact had llc a expend substantial portions of its amount a-1 of cash to repurchase outstanding corp x stock which corp x then reported for financial reporting purposes as treasury_stock distributions of cash or other assets from the llcs are to be made in the sole discretion of the manager provided only that each llc must make distributions to its member sufficient i to enable the member to meet its obligations and ii to enable the member to make payments on or distributions with respect to the member's outstanding preferred_stock tam-131600-01 the agreements between the parties in the two transactions provide i that corp a and its affiliates transaction a and corp b and its affiliates transaction b will not assert that the llc agreements are unenforceable at least other than in the case of fraud and ii that to the fullest extent permitted by law to the extent the manager of the llc in question owes any fiduciary duties or similar obligations to its member under any principles of law or equity or otherwise such duties and obligations shall be owed solely to the holders of the member’s common equity that is to the corp x consolidated_group and not to the holders of any other class of the member’s equity that is not to the corp a affiliates in the case of transaction a or to corp b’s affiliate in the case of transaction b the agreements in transaction b provide that each of the llc member’s directors those of intermediate parent b in discharging his or her fiduciary duties under applicable law shall be permitted to consider only the interests of the stockholders who elected him or her future unwinding of transaction a and transaction b described in the case of both transaction a and transaction b provisions contained in the agreements and corporate certificates grant the various parties to the transaction in question at certain points in time the right to cause redemptions or purchases or they have sufficient corporate voting power to do so of all the intermediate parent a preferred_stock and all the target a preferred_stock transaction a and all the intermediate parent b preferred_stock and all the target b preferred_stock transaction b specifically corp a or its affiliates transaction a and corp b or its affiliate transaction b can cause these redemptions or purchases to take place approximately five years after the effective time of the transaction and the corp x consolidated_group can cause these redemptions or purchases to take place approximately twenty years after the effective time of the transaction assuming that the redemptions or purchases have not already occurred the effect of these redemptions or purchases would be that the corp a affiliates transaction a or corp b’s affiliate transaction b would end up as the sole shareholders of target a transaction a or target b transaction b respectively and the corp x consolidated_group would end up as the sole owner of intermediate parent a transaction a or intermediate parent b transaction b whose sole asset would be llc a transaction a or llc b transaction b and their cash law and analysis sec_368 the taxpayer asserts that transaction a and transaction b both qualify as tax-free reorganizations under sec_368 and sec_368 and under sec_368 sec_368 defines a reorganization as including a statutory merger or consolidation the mergers the taxpayer refers to are those of merger sub tam-131600-01 a into target a in transaction a and of merger sub b into target b in transaction b the taxpayer maintains that the mergers satisfied the requirements of sec_368 which provides statutory merger using voting_stock of corporation controlling merged corporation a transaction otherwise qualifying under sec_368 shall not be disqualified by reason of the fact that stock of a corporation referred to in this subparagraph as the controlling_corporation which before the merger was in control of the merged corporation is used in the transaction if i after the transaction the corporation surviving the merger holds substantially_all of its properties and of the properties of the merged corporation other than stock of the controlling_corporation distributed in the transaction and ii in the transaction former shareholders of the surviving corporation exchanged for an amount of voting_stock of the controlling_corporation an amount of stock in the surviving corporation which constitutes control of such corporation a reorganization under sec_368 is defined as the acquisition by one corporation in exchange solely for all or a part of its voting_stock or in exchange solely for all or a part of the voting_stock of a corporation which is in control of the acquiring_corporation of stock of another corporation if immediately after the acquisition the acquiring_corporation has control of such other corporation whether or not such acquiring_corporation had control immediately before the acquisition the acquiring_corporation in transaction a would be intermediate parent a and the acquired_corporation target a the acquiring_corporation in transaction b would be intermediate parent b and the acquired_corporation target b the applicable control standard is that set forth in sec_368 generally sec_1_368-1 provides that the purpose of the reorganization provisions of the code is to except from gain_or_loss recognition certain specifically described exchanges incident to such readjustments of corporate structures made in one of the particular ways specified in the code as are required by business exigencies and which effect only a readjustment of continuing interest in property under modified corporate forms both the terms of the reorganization provisions and their underlying assumptions and principles must be satisfied in order to entitle the taxpayer to the benefit of the exception from gain_or_loss recognition a sale is nevertheless to be treated as a sale even though the mechanics of a reorganization have been set up tam-131600-01 sec_1_368-1 provides that a mere device that puts on the form of a corporate_reorganization as a disguise for concealing its real character and the object and accomplishment of which is the consummation of a preconceived plan having no business or corporate purpose is not a plan_of_reorganization sec_1_368-1 describes the judicially-created requirement for a good reorganization under sec_368 that there be continuity_of_interest sec_1 e provides in part the purpose of the continuity_of_interest requirement is to prevent transactions that resemble sales from qualifying for nonrecognition_of_gain_or_loss available to corporate_reorganizations all facts and circumstances must be considered in determining whether in substance a proprietary interest in the target_corporation is preserved in transaction a the corp x consolidated_group exchanged its interest in target a for a stock interest in intermediate parent a but as part of the integrated transaction intermediate parent a in effect disposed of the bulk of the interest in target a that it acquired in the reverse subsidiary merger by allowing that interest to pass to the corp a affiliates through the ownership of the common_stock of target a in exchange for the cash that funded llc a owned by intermediate parent a thus the vast majority of the assets of intermediate parent a consisted immediately after completion of transaction a of its member interest in llc a and thus in the amount a-1 of cash possessed by disregarded_entity llc a only a small portion of intermediate parent a's assets by comparison consisted of its preferred_stock interests in target a on the other hand the vast majority of the corp a affiliates’ interests following completion of transaction a was in target a in other words their ownership of the target a common_stock only a small portion of their interests by comparison was in their preferred_stock interest in intermediate parent a in economic_substance therefore the corp x consolidated_group disposed of almost all its interest in target a in return for an equivalent interest in intermediate parent a which holds through llc a mostly cash under the terms of the llc a management agreement corp x as manager determines how llc a's cash is invested and appears generally not to be liable to the corp a affiliates for the results of such management absent fraud what amount the corp a affiliates might ultimately receive in redemption of their intermediate parent a voting preferred_stock is limited to that stock's stated_value which equals amount a-3 thus if corp x as the manager of llc a invests llc a's cash wisely corp x will ultimately harvest the benefit to elaborate amount a-3 was only a percent of amount a-1 a very small percentage and thus a very small percentage of the total value of intermediate parent a’s assets the intermediate parent a preferred_stock held by the corp a affiliates is not participating but instead carries the fixed redemption price noted above thus on any redemption of that stock the corp a affiliates would receive only the fixed amount a-3 even if corp x in its capacity as manager of llc a had through wise investment tam-131600-01 greatly increased intermediate parent a’s value likewise if corp x had lost money through unwise investment or through simply using the money for whatever purposes it chose remunerative to llc a or not the preferred_stock redemption price the corp a affiliates would receive presumably would not be impaired as the target a preferred_stock owned by intermediate parent a might provide sufficient redemption monies and at any rate the corp x consolidated_group has itself guaranteed that the corp a affiliates will ultimately receive an amount equal to amount a-3 for their preferred_stock thus by entering into transaction a the corp x consolidated_group obtained current control_over an amount of money equal to amount a-1 to use for any purpose it sees fit with a waiver of fiduciary obligation to the corp a affiliates except to such extent as relevant state corporate law may limit that waiver the taxpayer has supplied no statement or evidence suggesting that state law does in fact limit that waiver to any extent corp x also got the ability ultimately to possess that money along with any increase corp x might produce in it as its manager subject only to its obligation to ensure that the corp a affiliates ultimately receive a fixed amount equal to amount a-3 for their intermediate parent a stock plus any preferred dividends viewing all of the steps of the transaction what was actually done in substance was the exchange by the corp x consolidated_group of the bulk of its interest in target a for interest in intermediate parent a a corporation holding almost exclusively cash disguised as a reorganization as said in 69_f2d_809 2d cir learned hand j aff'd 293_us_465 a ll these steps were real and their only defect was that they were not what the statute means by a ‘reorganization ’ because the transactions were no part of the conduct of the business of either or both companies so viewed they were a sham though all the proceedings had their usual effect as stated in sec_1_368-1 quoted above the purpose of the reorganization provisions of the code is to except from gain_or_loss recognition certain specifically described exchanges incident to such readjustments of corporate structures made in one of the particular ways specified in the code as are required by business exigencies and which effect only a readjustment of continuing interest in property under modified corporate forms both the terms of the reorganization provisions and their underlying assumptions and principles must be satisfied in order to entitle the taxpayer to the benefit of the exception from gain_or_loss recognition a sale is nevertheless to be treated as a sale even though the mechanics of a reorganization have been set up and as stated in sec_1_368-1 also quoted above a mere device that puts on the form of a corporate_reorganization as a disguise for concealing its real character tam-131600-01 and the object and accomplishment of which is the consummation of a preconceived plan having no business or corporate purpose is not a plan_of_reorganization for instance in 60_f2d_937 2d cir cert_denied 288_us_599 substantially_all the properties of one corporation were acquired by another corporation in exchange for cash and short-term promissory notes although the transaction came within the literal language of the reorganization provisions the court held that the term reorganization assumes a continuance of interest on the part of the transferor in the properties transferred and that the transaction before the court was too much like a sale to qualify in the instant case in substance all the corp x consolidated_group got was a basket of cash over which it has complete control thus the transaction was not the type that congress intended to be treated as a reorganization as further evidence that this transaction was not a reorganization but merely a sale the corp x consolidated group’s continuing interest in target a is minimal at best while a corporation may satisfy the continuity_of_interest requirement through ownership of preferred_stock see revrul_71_233 1971_1_cb_113 the corp x consolidated group’s interest in target a through its ownership of the common_stock of intermediate parent a exists in form only that is for the sole purpose of trying to satisfy the requirements for a tax-free reorganization as stated in sec_1_368-1 all facts and circumstances must be considered in determining whether in substance a proprietary interest in the target_corporation is preserved in the facts of this case however the preferred_stock voting and non-voting owned by intermediate parent a in target a is of such little value that only in the most extreme circumstances will the value of intermediate parent a’s assets and thus the corp x consolidated group’s value be impacted whatsoever under these circumstances we cannot conclude that the corp x consolidated_group has a true continuing interest in target a thus the continuity_of_interest requirement is not satisfied everything stated in the preceding paragraphs concerning transaction a is also true of transaction b accordingly for the reasons discussed above neither transaction a nor transaction b qualifies as a reorganization under sec_368 and a e or under sec_368 owing to target b's distribution of some of its properties to the corp x consolidated_group before the conduct of transaction b transaction b may also separately have failed to satisfy the requirement of sec_368 that the corporation surviving the merger target b continue holding substantially_all of its properties the national_office does not have enough facts to make this determination sec_351 sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons tam-131600-01 are in control as defined in sec_368 of the corporation it has been asserted that sec_351 applies to transaction a as corp x’s sub transferred the stock of target a and the corp a affiliates transferred other_property to intermediate parent a in exchange for stock of intermediate parent a and corp x’s sub and the corp a affiliates are in control of intermediate parent a immediately_after_the_exchange the appreciated_property for which the corp x consolidated_group asserts the nonrecognition protection of sec_351 is the stock of target a however for the reasons discussed below sec_351 does not apply to transaction a first sec_351 provides that sec_351 does not apply to a transfer of property to an investment_company sec_351 provides that the determination of whether a company is an investment_company shall be made by taking into account all stock and securities of the company and by treating money as stocks and securities sec_1_351-1 provides in part that a transfer of property will be considered to be a transfer to an investment_company if i the transfer results in the diversification of the transferors’ interests and ii the transferee is a corporation more than percent of the value of whose assets are held for investment and are readily marketable stocks or securities since llc a is treated as a disregarded_entity for federal_income_tax purposes its assets that is the amount a-1 in cash is treated as directly held by intermediate parent a hence intermediate parent a's assets being almost all cash well over the threshold of sec_1_351-1 sec_351 is not available to the corp x consolidated_group for the transfers to intermediate parent a even if llc a was not a disregarded_entity for federal_income_tax purposes intermediate parent a’s interest in llc a would be treated as stocks and securities of an entity substantially_all of whose assets consist of cash and intermediate parent a would still be an investment_company sec_351 second as discussed above in the reorganization context transaction a represented in substance a sale by the corp x consolidated_group of its interest in target a and hence was not the kind of transaction sec_351 was intended to cover sec_351 is meant to cover mere changes in form of doing business not what is effectively a sale of the asset transferred it is the purpose of sec_351 to save the taxpayer from an immediate recognition of a gain or to intermit the claim of a loss in certain transactions where gain_or_loss may have accrued in a constitutional sense but where in a popular and economic sense there has been a sec_1_351-1 which states that cash is excluded in determining whether more than percent of a corporation’s assets are held for investment and are readily marketable stocks or securities was overridden in relevant part by sec_351 see staff of joint_committee on taxation 105th cong 2nd sess general explanation of tax legislation enacted in comm print tam-131600-01 mere change in the form of ownership and the taxpayer has not really cashed in on the theoretical gain or closed out a losing venture 109_f2d_479 1st cir cert_denied 310_us_650 thus for this reason too sec_351 does not apply all of what has been said above about transaction a and sec_351 applies equally to transaction b as transaction b was for purposes of applying sec_351 substantively identical to transaction a sec_269 sec_269 provides if any person or persons acquire or acquired on or after date directly or indirectly control of a corporation or any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance for purposes of paragraphs and control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation sec_1_269-1 provides the term allowance refers to anything in the internal revenue laws which has the effect of diminishing tax_liability the term includes among other things a deduction a credit an adjustment an exemption or an exclusion sec_1_269-2 provides the principle of law making an amount unavailable as a deduction credit or other allowance in cases in which the effect of making an amount so available would be to distort the liability of the taxpayer has been judicially recognized and applied in several cases included in these cases are gregory v helvering tam-131600-01 sec_269 disallows the benefit of a deduction credit or other allowance to a person or corporation if that person or corporation acquired control of another corporation with the principal purpose of evasion or avoidance of federal_income_tax sec_1_269-1 defines an allowance as anything in the internal_revenue_code that has the effect of diminishing tax_liability the nonrecognition treatment provided by sec_368 and sec_351 is therefore an allowance furthermore in transaction a and transaction b the corp x consolidated_group acquired control measured by value of intermediate parent a and intermediate parent b respectively and intermediate parent a and intermediate parent b acquired control measured by vote of target a and target b respectively thus if transaction a and transaction b were undertaken with the principal purpose of evading or avoiding federal_income_tax sec_269 can apply to deny the nonrecognition treatment of sec_368 and sec_351 to the corp x consolidated_group this taxpayer's attempted abuse of sec_368 and sec_351 is the sort of abuse found by the court in gregory v helvering the corp x consolidated_group employed the artifices of having intermediate parent a and intermediate parent b created in the two transactions and then acquired control of them having acquired stock in the two corporations representing at least percent of the total value of all their outstanding_stock for the principal purpose of securing the benefit of sec_368 and sec_351 furthermore intermediate parent a and intermediate parent b obtained control more than percent of the combined voting power of all classes of stock entitled to vote of target a and target b respectively as part of the same tax-reduction scheme it is clear from the facts of this case that the principal purpose if not the sole purpose for the formation of intermediate parent a and intermediate parent b the acquisition of control of these two corporations by the corp x consolidated_group and intermediate parent a’s and intermediate parent b’s acquisition of control of target a and target b respectively was to evade or avoid federal_income_tax there was no intention to readjust corporate structures as required under sec_368 or similar readjustment as necessary under sec_351 as is evidenced by the minimal continuing interest of the corp x consolidated_group in target a and target b the intention was merely to dispose_of the target a and target b stock and the complex transactions were undertaken for the principal purpose of avoiding taxation on this disposition this intention is demonstrated by the taxpayer’s own agreements which provide that if the transactions could not be carried out by means of a transaction qualifying under sec_368 then a direct sale would take place the corp x consolidated_group could and if not for tax_evasion or avoidance purposes would in a much simpler transaction simply have sold its interests in target a and target b in summary while the corp x consolidated_group presumably had legitimate business purposes for disposing of target a and target b it clearly had a tax_evasion or avoidance purpose for structuring the disposition transactions as it did sec_269 thus disallows the corp x consolidated group's use of sec_368 and sec_351 in both transaction a and transaction b tam-131600-01 the service recognizes the existence of counter authorities to the use of sec_269 to prevent nonrecognition treatment in 264_fsupp_969 c d cal the service attempted to use sec_269 to stop the taxpayer's receiving nonrecognition treatment under sec_336 and sec_453 the court noted that under sec_336 no gain_or_loss is to be recognized to a corporation when it distributes property to its shareholders in liquidation and under sec_453 no gain_or_loss is to be recognized on the distributions of installment_obligations in the liquidation of subsidiary corporations the court stated that the term recognized like the term realized is a technical term used in the internal_revenue_code and that likewise the terms deduction credit and allowance as used in sec_269 are technical terms each having its precise meaning in the internal_revenue_code the court held that statutory provisions dealing with nonrecognition of gain as in sec_336 and sec_453 are not encompassed by the terms deduction credit or allowance and that sec_269 does not deal with nonrecognition concepts see also 47_tc_207 such reasoning if correct might also block the service's using sec_269 to deny the use of sec_351 and sec_368 to taxpayers in otherwise appropriate cases the service disagrees with these authorities as stated above sec_1_269-1 promulgated in provides that the term allowance refers to anything in the internal_revenue_code that has the effect of diminishing tax_liability certainly the nonrecognition of gain on a sale of stock has the effect of diminishing tax_liability thus it is the service’s position that such nonrecognition is an allowance within the meaning of sec_269 and thus sec_269 can apply to deny nonrecognition treatment a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent ken cohen senior technician reviewer branch office of associate chief_counsel corporate
